DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 09, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/809,185. Claims 1-2, 5-9, 12-16, 19, and 20 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

4.	This application is a continuation application of U.S. Application no. 14/845,455 filed on 09/04/2015.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendment

5.	In the response filed March 09, 2021, Applicant amended claims 1, 5, 6, 8, 12, 13, 15, 19, and 20, and canceled claims 3-4, 10-11, and 17-18. No new claims were presented for examination. 

6.	Applicant's amendments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments


7.	Applicant's arguments filed March 09, 2021 have been fully considered.

8.	Applicant submits that “Henriksen has not been shown to teach or suggest that the meeting management system discussed in Henriksen automatically outputs a user interface object requesting an additional duration or a new due date in response to receiving a task status value representing that the task is not completed.” [Applicant’s Remarks, 03/09/2021, page 8]

	As best understood by the Examiner, Applicant argues that Henriksen does not teach the amended limitation “in response to the task status value indicated by the user input not representing completed, outputting, on the electronic device, a user interface object requesting 

9.	Applicant submits that “In particular, with respect to Step 2A, Prong One, the Office Action asserts that the claims are directed merely to “methods of organizing human activity.” Office Action, p. 13. Applicant respectively disagrees.” [Applicant’s Remarks, 03/09/2021, page 9]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “In particular, with respect to Step 2A, Prong One, the Office Action asserts that the claims are directed merely to “methods of organizing human activity.” Office Action, p. 13. Applicant respectively disagrees.” In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “determining that a last calendar event associated with a task has been completed, wherein the task is associated with a plurality of calendar events, and determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; in response to determining that the last calendar event among the plurality of calendar events has been completed, outputting a task status field for the task; receiving a user input indicating a task status value; updating a task status based on the task status value; and in response to the task status value indicated by the user input not representing completed, requesting an additional duration or a new due date for the task” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as managing tasks associated with users, and furthermore may be understood as a set of instructions for a human to carry out to update a task status. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, a user input indicating a task status value is received to update a task status based on the task status value, these steps provide additional support for the finding that the claims recite an abstract idea because the task management is directly tied to the human activity being organized. For example, a human could easily provide a user input indicating a task status value on a piece of paper. Similarly, the displaying an object requesting an additional duration or a new due date for the task also falls under the “Certain methods of organizing human activity” abstract idea grouping because these limitations set forth activities that amount to management of personal behavior or interactions (e.g., a person’s task completion). The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (including social activities, teaching, and following rules or instructions (See, e.g., paragraph “The present disclosure provides a method of automatic scheduling, related devices and communication system, and in particular, a productivity application for automatic scheduling of calendar events for a task. Research has shown that users are adopting a much more calendar- focused approach for managing their tasks. Often users will block free time to carry out specific actions, however if the task is incomplete, the user must manually move the action to another free time slot in their Calendar to avoid forgetting. The present disclosure provides a method for automatic scheduling of calendar events for a task.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of scheduling and managing user tasks. The limitations of determining, determining, outputting, receiving, updating, and requesting cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting an electronic device and a user interface the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within both the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea.

10.	Applicant submits that “Even assuming, for argument’s sake, that the claims are directed to an abstract idea, Applicant respectfully submits that an analysis of the claims under Part 2B of Mayo framework.” Applicant further submits that “even if - for argument's sake - the claims are determined to be directed as such, the claims recite elements that are specifically integrated into a practical application and are therefore eligible under the revised Guidance.” [Applicant’s Remarks, 03/09/2021, pages 10-11]

The Examiner respectfully disagrees. Under Step 2A,Prong Two of the eligibility inquiry, Applicants argues that “- for argument's sake - the claims are determined to be directed as such, the claims recite elements that are specifically integrated into a practical application.” The additional elements are directed to: “an electronic device,” and “a task user interface” (claim 1); “a memory storing instructions,” and “one or more hardware processors,” “an electronic device,” and “a task user interface” (claim 8); and “one or more non-transitory computer-readable media,” “an electronic device,” and “a task user interface” (claim 15) which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions), which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  
Similarly, even if the outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field for the task, and receiving, through the task user interface, a user input indicating a task status value; and in response to the task status value indicated by the user input not representing completed, output a user interface object requesting an additional duration or a new due date for the task are considered as additional elements, these elements  do not amount to a practical application because they merely involve functions of a graphical interface of a generic computer.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any 
The “user input indicating a task status value” merely describes the type of data that is received, which the Examiner emphasizes amounts, at most, to pre-solution data gathering activity as well as well-understood, routine, and conventional activity in the art, as noted in Step 2B of the §101 rejection. Employing a user interface facilitate collection of data (i.e., user input indicating a task status value) would amount to nothing more than using known or generic computing devices as tools to implement the abstract idea, which does not amount to a technological improvement or otherwise indicate a practical application.  See MPEP 2106.05(f).
Lastly, it is noted that there is nothing particular about the computing elements (i.e., electronic device, user interface, memory, hardware processor), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. Notably, all of the claim steps can be performed with a generic computer programmed to performed the recited steps. The “electronic device,” “task user interface,” “memory storing instructions,” “one or more hardware processors in communication with the memory,” and “one or more non-transitory computer-readable media” Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: an electronic device, a task user interface, memory storing instructions, one or more hardware processors, and one or more non-transitory computer-readable media. The electronic device, task user interface, memory storing instructions, one or more hardware processors, and one or more non-transitory computer-readable media merely describe implementation of the invention using elements of a general purpose computer (see paragraph [0048]: “The device 200 illustratively includes a rigid case or housing which carries the electronic components of the device 200. The housing may be elongated vertically, or may take on other sizes and shapes. The device 200 includes a controller comprising at least one processor 202 (such as a microprocessor) which controls the overall operation of the device 200…), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology. 


11.	Applicant submits that “the current claims improve the user interface for calendar event management on an electronic device.” [Applicant’s Remarks, 03/09/2021, page 11]

	The Examiner respectfully disagrees. In response to Applicant’s statement that “the current claims improve the user interface for calendar event management on an electronic device,” it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no electronic device, user interface, or technological elements are modified or improved upon in any discernible manner.  Instead, the result produced by the claims is simply 
information indicating a task status based on the task status value and a request for an additional duration or a new due date for the task, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process for managing tasks, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Additionally, Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing that the limitations of “receiving, through the task user interface, a user input indicating a task status value; updating a task status based on the task status value; and in response to the task status value indicated by the user input not representing completed, outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task” requires anything other than an interface of a generic computer to display the data.  Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application.  See MPEP 2106.05(f)-(h).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Accordingly, this argument is found unpersuasive.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 101


13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-20 are directed to a method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-2, 5-9, 12-16, 19, and 20 are directed toward a method, system, and computer program product for scheduling. Claims 1-2, 5-9, 12-16, 19, and 20 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Specifically, the series of steps in claims 1, 8, and 15 instructing how to determine that a last calendar event associated with a task has been completed, wherein the task is associated with a plurality of calendar events, and determine that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; in response to determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting a task status field for the task; receiving a user input indicating a task status value; updating a task status based on the task status value; and in response to the task status value indicated by the user input not representing completed, requesting an additional duration or a new due date for the task recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for “managing personal behavior or relationships or interactions including following rules or instructions.” As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” because these limitations set forth activities that amount to management of personal behavior or interactions (e.g., managing user tasks). Independent claims 8 and 15 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “an electronic device,” “a task user interface,” [claim 1]; “a memory storing instructions,” “one or more hardware processors,” “an electronic device,” and “a task user interface,” [claim 8]; and “one or more non-transitory computer-readable media,” “an electronic device,” and “a task user interface” [claim 15]. The additional elements do not integrate the abstract idea into a practical application because they do 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to output a user interface object requesting an additional duration or a new due date for the task. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claims recite hardware and software elements, such as “an electronic device,” “a task user interface,” [claim 1]; “a memory storing instructions,” “one or more hardware processors,” “an electronic device,” and “a task user interface,” [claim 8]; and “one or more non-transitory computer-readable media,” “an electronic device,” and “a task user interface” [claim 15] -3-these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. Furthermore, it is noted that the steps for “outputting, on the electronic device, a user interface Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 2, 5-9, 12-16, 19, and 20 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2, 5-7, 9, 12-14, 16, 19, and 20 (i.e., wherein the task status value represents one of completed, not completed, not started, in progress, waiting, or deferred; updating, by the electronic device, a duration of the task or a due date of the task based on user input; determining available timeslots in a calendar database; and populating one or more timeslots among the available timeslots for the task; wherein the one or more timeslots are populated based on one or more scheduling rules) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2, 5-7, 9, 12-14, 16, 19, and 20 fail to transform the abstract idea into 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al., Pub. No.: US 2014/0200944 A1, [hereinafter Henriksen], in .

As per claim 1, Henriksen teaches a method, comprising: determining, by an electronic device, that a calendar event associated with a task has been completed (paragraph 0030, discussing that a value relating to task completion may be entered by the resource, such as an entry showing that one or more task or sub-tasks have been completed. If authorized in the system to update the value related to task completion, the system may automatically update both the completion status and a start time for another task that is dependent on the value relating to task completion entered by the authorized resource); 

in response to determining that the calendar event has been completed, outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field (paragraph 0030, discussing that a value relating to task completion may be entered by the resource, such as an entry showing that one or more task or sub-tasks have been completed. If authorized in the system to update the value related to task completion, the system may automatically update both the completion status and a start time for another task that is dependent on the value relating to task completion entered by the authorized resource; paragraph  0144, discussing “Completed: a task object has a completed status when the required action has been fully carried out”; paragraph 0155, discussing that status is an indication of progress with respect to a task object. The status may be one of the following: completed, postponed, pending, uncompleted, overdue, rescheduled, or a combination thereof. The status may be changed by a user/member with a sufficient permission).

receiving, through the task user interface, a user input indicating a task status value (paragraph 0134, discussing that the Meeting Series task list is dynamically updated based on 

updating, by the electronic device, a task status based on the task status value (paragraph 0030, discussing that a value relating to task completion may be entered by the resource, such as an entry showing that one or more task or sub-tasks have been completed. If authorized in the system to update the value related to task completion, the system may automatically update both the completion status and a start time for another task that is dependent on the value relating to task completion entered by the authorized resource; paragraph 0157, discussing that a task object may have a specific deadline for completion and may involve several subtasks, follow-up tasks, or a combination thereof. The task object may have a status, which may be changed by a user/member with sufficient permission).

Henriksen does not explicitly teach determining that the last calendar event associated with the task has been completed, wherein the task is associated with a plurality of calendar events, and determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; and in response to determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field for the task; and in response to the task status value indicated by the user input not representing completed, outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task. Verfuerth in the analogous art of task management systems teaches:

determining, by an electronic device, that a last calendar event associated with a task has been completed (paragraph 0043, discussing that while GUI 400 may be used to enter a task for the first time, GUI 400 may also be used to manage tasks...If a task has been completed, a first user can use control 424 to mark a task as complete. When control 424 is triggered, a dialog box, form, or new workspace 404 may be displayed that prompts a user to enter details regarding the completion (e.g., the completion date, the expenses associated with completing the task, etc.)…For example, once the system receives an indication that a task has been completed, the system may be configured to automatically prompt the user marking the task as complete; paragraph 0055, discussing that assignees of tasks and/or the user may continue to work and a user (e.g., the assignee) may indicate that a task is complete. Upon receipt of this indication the system may determine whether all tasks are complete (i.e., determining, by an electronic device, that a last calendar event associated with a task has been completed); paragraph 0044),

wherein the task is associated with a plurality of calendar events (paragraph 0045, discussing that the system may be configured to generate status chart 606 by examining the tasks associated with the project. According to the exemplary embodiment shown in FIG. 6, status chart 606 shades project and status fields to signify different statuses; paragraph 0049, discussing that   referring now to FIG. 9, an illustration of a GUI 900 provided by the computer system shown in FIGS. 1 and 2 is shown, according to an exemplary embodiment. GUI 900 displays a screen associated with "task steps" tab 902 (i.e., task is associated with a plurality of calendar events) and that shows a detailed summary 904 of task steps for a single task for a single project... According to an exemplary embodiment, the various items on the list are expandable.  For 

determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted (paragraph 0002, discussing that the invention relates to the field of task management; paragraph 0045, discussing that the system may be configured to generate status chart 606 by examining the tasks (i.e., calendar events associated with the task) associated with the project. According to the exemplary embodiment shown in FIG. 6, status chart 606 shades project and status fields to signify different statuses; paragraph 0054, discussing that assignees of tasks and/or the user may continue to work and a user may indicate that a task is complete. Upon receipt of this indication the system may determine whether all tasks are complete. If all tasks are not complete, the process will loop back to step 1108. If all tasks have been completed (i.e., no calendar events associated with the task remain uncompleted), the project may be at an end;  FIG. 4, illustrating events associated with the tasks); and
in response to determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting, on the electronic device, a task user interface (paragraph 0043, discussing that while GUI 400 may be used to enter a task for the first time, GUI 400 may also be used to manage tasks...If a task has been completed, a first user can use control 424 to mark a task as complete. When control 424 is triggered, a dialog box, form, or new workspace 404 may be displayed that prompts a user to enter details regarding the completion (e.g., the completion date, the expenses associated with completing the task, etc.)…For example, once the system receives an indication that a task has been completed, the system may be configured to automatically prompt the user marking the task as complete (i.e., automatically outputting, on the electronic device, a task user interface); paragraph 0044, discussing that the task dashboard shown on GUI 500 is configured to allow a user to view a summary of the status of all tasks relating to the user (or another user) when summary tab 504 is active…; paragraph 0045, discussing that the system may be configured to generate status chart 606 by examining the tasks (i.e., calendar events associated with the task) associated with the project. According to the exemplary embodiment shown in FIG. 6, status chart 606 shades project and status fields to signify different statuses; paragraph 0054, discussing that if all tasks have been completed, the project may be at an end. At the end of the project, the system may be configured to generate GUI screens similar to those shown in FIGS. 3-10 (i.e., the generated graphical user interface are considered to be the task user interface); FIG. 5, illustrating a task dashboard; paragraph 0053),

wherein the task user interface comprises a task status field for the task (paragraph 0043, discussing that GUI 400 may also be used to manage tasks...If a task has been completed, a first user can use control 424 to mark a task as complete. When control 424 is triggered, a dialog box, form, or new workspace 404 may be displayed that prompts a user to enter details regarding the completion (e.g., the completion date, the expenses associated with completing the task, 

the task status value indicated by the user input not representing completed (paragraph 0044, “the "To do" tab may be configured to filter the tasks associated with the user to provide a list only of those items that are open (e.g., not completed). The to-do list may be sorted by due date. One or more of the categories may be hyperlinked or otherwise configured as GUI controls so that clicking on the text for a category will provide a detailed view”; paragraph 0054).

Henriksen is directed toward task scheduling systems. Verfuerth is directed toward a system and method for task management. Therefore they are deemed to be analogous as they both are directed toward task management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksen to include determining that the last calendar event associated with the task has been completed, wherein the task is associated with a plurality of calendar events, and determining that the last calendar event associated with the task has been completed comprises determining that no calendar events associated with the task remain uncompleted; and in response to determining that the last calendar event among the plurality of calendar events has been completed, automatically outputting, on the electronic device, a task user interface, wherein the task user interface comprises a task status field for the task, as taught by Verfuerth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking a status of each task to ensure each task is completed, thereby facilitating the management of tasks.

in response to the task status value indicated by the user input not representing completed, outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task. However, Judelson in the analogous art of task management systems teaches this concept (paragraph 0005, discussing that the invention relates generally to electronic calendar and to-do list software systems, and in particular to calendar and to-do list systems that assist the user in planning for events, appointments, and tasks; paragraph 0026, discussing that in the case where a future event or preparation step is past due and not complete, the time until the event may be represented as a negative number and interpreted as the amount of time past-due. In the past-due case, urgency may be treated as irrelevant and therefore not defined since there is no remaining preparation time.  In this case, the system may present a manual means of resolution by re-dating or "snoozing" the event into a new time that is in the future, with the new time being able to be entered by the user in absolute terms such as a given new date and time (i.e., outputting a user interface object requesting an additional duration or a new due date for the task) or in relative terms; paragraph 0019).

The Henriksen-Verfuerth combination is directed toward scheduling systems. Judelson  relates to calendar software interfaces and methods. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henriksen-Verfuerth combination to include in response to the task status value indicated by the user input not representing completed, outputting, on the electronic device, a user interface object requesting an additional duration or a new due date for the task, as taught by Judelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in 

As per claim 2, the Henriksen-Verfuerth-Judelson combination teaches the method of claim 1. Henriksen  further teaches wherein the task status value represents one of completed, not completed, not started, in progress, waiting, or deferred (paragraph 0134, discussing that the Meeting Series task list is dynamically updated based on the members' actions, such as rescheduling the deadlines, adding notes or subtasks, marking the tasks as completed, etc.; paragraph 0155, discussing that status is an indication of progress with respect to a task object.  The status may be one of the following: completed, postponed, pending, uncompleted, overdue, rescheduled, or a combination thereof. The status may be changed by a user/member with a sufficient permission).

As per claim 5, the Henriksen-Verfuerth-Judelson combination teaches the method of claim 1. Henriksen further teaches further comprising: updating, by the electronic device, a duration of the task or a due date of the task based on user input (paragraph 0020, discussing that the values, such as duration, start date, end date, priority and resources, of a Branch ID and/or a child of a Branch ID and/or a parent of a Branch ID may be updated by the system of mind mapping, automatically, when an individual updates values related to a different Branch ID or a parent or child of a Branch ID. The system of mind mapping may automatically export these new values according to the allocated resources entered into the mind mapping system. These values may be modified by receiving individuals, who are permitted to change the values, in their particular task tracking system, which may recursively update the mind mapping system, automatically adjusting and updating the external task tracking systems of the individuals 

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 8 and 15 Henriksen teaches an electronic device, comprising: a memory storing instructions; and one or more hardware processors in communication with the memory; and one or more non-transitory computer-readable media containing instructions (paragraph 0009, discussing a system for collaboration and meeting management comprises a computer, which may include one or more processors, memory storage devices, registers, database structures, input devices, output devices and the like, which may be centralized, distributed on a network or otherwise.  A processor of the system receives instructions stored in a memory location of the system and accesses data from a memory storage device or devices. The data may be stored in a database structure, such as a relational database, for example. The architecture of the computer is well known and may include virtual processors and virtual storage distributed on more than one computer system and more than one storage medium).

Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
.

19.	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen, in view of Verfuerth, in view of Judelson, in further view of Hoyne et al., Pub. No.: US 2010/0169146 A1, [hereinafter Hoyne].

As per claim 6, the Henriksen-Verfuerth-Judelson combination teaches the method of claim 1. Henriksen further teaches further comprising: determining available timeslots in a calendar database (paragraph 0032, discussing that a meeting editing system may be displayed in either mind map or agenda mode allowing amending of the title, the start time or the duration for any of the plurality of topics, including adding or changing information related to any sub-topics within each of the plurality of topics. Alternatively, a step of a method may first check automatically to see if there is time available in the schedule for filling a time gap between a meeting start time and a first fixed topic, and may insert a break between the meeting start time and the topic start time if there is sufficient time in the schedule, before determining if a topic or portion thereof, such as a sub-topic, should be moved to fill the time gap, for example, or may first check to see if a non-fixed topic or sub-topic fits in the particular time gap before entering a break; paragraph 0122, discussing that upon completion of a meeting, the meeting management system evaluates the meeting topics according to the method disclosed above and automatically generates a list of all unaddressed topics for the meeting and presents the list to the meeting administrator as shown in FIG. 36. The administrator selects the unaddressed topics that he would like to reschedule for a subsequent meeting. The agenda for the follow-up meeting is filled in automatically based on the topic time distribution rules disclosed above, wherein the start time and the duration of each topic, the classification as fixed or non-fixed, and the designated presenter are carried over to the next meeting agenda. Other attributes of the unaddressed topic that may be automatically carried 

Henriksen does not explicitly teach populating one or more timeslots among the available timeslots for the task. However, Hoyne in the analogous art of scheduling systems teaches this concept (paragraph 0047, discussing that upon editing one or more calendar events presented within scheduling field 235, the supplemental information contained within the task specification can be updated dynamically. In addition, each calendar event edited within scheduling field 235 can result in one or more time slots within the calendar of the user being rescheduled according to the calendar event edits entered via field 235; paragraph 0048, discussing that the user can edit a calendar event corresponding to a task from directly within the calendar of the user. Responsive to the calendar update, the time slots presented for the task within scheduling field 235 can be altered to reflect the edits made to the calendar events for the task. Additionally, the supplemental scheduling information within the task specification, e.g., as presented within GUI 200, can be updated according to the calendar event updates. For example, if the last calendar event for the task is moved to a date that is later than Jun. 20,2008, the due date of the task can be automatically altered to the date of the last calendar event for the task; paragraph 0069, discussing that any updates to the task can result in the system dynamically changing any calendar events relating to the task. Similarly, changing a calendar event for a task can result in the system dynamically changing information for the related task. If, for example, a user changes a due date on a task to a later date, the system can reschedule meetings for the task over the newly defined time period. Similarly, if the user changes the last calendar event to a later date, the due date of the corresponding task can be automatically changed; paragraph 0073, discussing that the system can determine available time for the conflicting calendar event for the task within 

The Henriksen-Verfuerth-Judelson combination is directed toward scheduling systems. Hoyne relates to personal information management and, more particularly, to automated task scheduling. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henriksen-Verfuerth-Judelson combination to include populating one or more timeslots among the available timeslots for the task, as taught by Hoyne, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking and reporting the completion of planned tasks, thereby facilitating communication regarding the status and completion of tasks.

As per claim 7, the Henriksen-Verfuerth-Judelson-Hoyne combination teaches the method of claim 6. Although not taught by the Henriksen-Verfuerth-Judelson combination, Hoyne teaches wherein the one or more timeslots are populated based on one or more scheduling rules (paragraph 0037, discussing that since the task may still exist independently of the calendar events scheduled for the task, any update to the task specification, e.g., the supplemental scheduling data, can cause system 100 to dynamically update any scheduled calendar events for 

The Henriksen-Verfuerth-Judelson combination is directed toward scheduling systems. Hoyne relates to personal information management and, more particularly, to automated task scheduling. Therefore they are deemed to be analogous as they both are directed toward scheduling systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henriksen-Verfuerth-Judelson combination to include wherein the one or more timeslots are populated based on one or more scheduling rules, as taught by Hoyne, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking and reporting the completion of planned tasks, thereby facilitating communication regarding the status and completion of tasks.

Claims 13 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	 Qubti et al., Pub. No.: US 2005/0076049 A1  –  describes that a user can modify the Due Date by entering a new due date in a window.  The calendar script can 
B.	Wong et al.,  Pub. No.: US 2013/0173526 A1 – describes an example where in the event that the user wants to change the duration, control circuitry 1may receive a new duration by the user pressing add time and/or decrease time buttons, or by the user entering a new duration in a field. If the user changes the duration, the newly selected duration may then be recorded and/or shared by control circuitry.
C.	Ali, Pub. No.: US 2015/0347987 A1 – describes that the status of each task scheduled for the current date is tracked.  A set of incomplete tasks is identified at the end of the day. The set of incomplete tasks is forwarded to the next day.
D.	Raynor, Pub. No.: US 2008/0065460 A1 – describes a task/process management server that determines if any custom alert is defined and due, and if so the alert is sent.  
E.	MacBeth et al., Pub. No.: US 2008/0114809 A1 – describes that if any such overdue tasks are identified, in one implementation, the overdue tasks are rolled over and associated with today's date. In this fashion, overdue tasks continue to be presented to the user so that they are not overlooked.
F.	Dougherty et al., Pub. No.: US 2002/0169650 A1 – describes that for each milestone a user is able to modify the current due date, and customer request date.
G.	T.M Williams, The need for new paradigms for complex projects, International Journal of Project Management, Volume 17, Issue 5, 1999, Pages 269-273 – describes techniques for managing and modelling complex projects.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683